Title: To George Washington from Charles Thomson, 27 October 1787
From: Thomson, Charles
To: Washington, George



Sir,
[Philadelphia] Oct. 27, 1787

The enclosed order of the United States in Congress assembled will apologize for the trouble I give in requesting you to send me the copy of a paper enclosed in Mr President Lauren’s letter of the 19 feby 1778 and marked “Committee’s Conference with Baron Steuben.”
The Baron thinks himself entitled to an indemnification for an annuity of about £600 sterling for life which he relinquished upon coming to America. To obtain this he has made application to Congress grounding his claim upon a verbal contract with a committee who conferred with him when he first came to York town. There is no mention of such a contract on the journal nor any trace of it on the files. But in the letter of the 19 feby 1778 which Mr Laurens wrote to you by the Baron there is a paragraph wherein he says that “upon the arrival of this illustrious stranger at York town, Congress ordered a committee consisting of Mr Witherspoon Mr McKean Mr F. L. Lee and Mr Henry to wait upon & confer with him to pay the necessary compliments on his appearance in America and to learn explicitly his expectations from Congress” and then proceeds to say “the committee were directed to deliver him the substance of their conference in writing to be transmitted for your excellency’s information—& that all he received or knew on this head will be seen in an enclosed paper marked Committee’s conference with Baron Steuben to which he begs leave to refer your Excellency.” As it is expected that this paper will throw light on the subject and

remove all doubts, I have to request the favour of you to send me a copy of it to be communicated to Congress. I embrace the present occasion to assure you that I am with the most sincere esteem & respect Sir Your most obedt & most humble servt.
